Citation Nr: 0500712	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish legal entitlement to VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The appellant's deceased husband does not have verified 
service.  He died in January 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  


FINDINGS OF FACT

1.  In an unappealed decision of February 1999, the RO denied 
the appellant's claim on the basis that her husband did not 
have the required military service to be eligible for VA 
benefits. 

2.  The evidence reviewed and submitted since the RO denied 
the claim in February 1999 is cumulative and redundant, and 
does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The February 1999 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) (2004).

2.  Evidence submitted since the February 1999 RO decision is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA), 
is currently in effect.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the appellant that her claim would not be reopened 
since the evidence submitted was duplicative and did not show 
that her husband had qualifying service.  VA's General 
Counsel recently issued a decision which found that under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  Further, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  
Therefore, in a case such as this, there is no additional 
information or evidence that could be obtained to 
substantiate the claim.  Accordingly, the Board has decided 
the appeal without any further consideration of the VCAA.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2003).  However, if new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

With respect to reopening, the amendments at 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) redefine new and material evidence 
and the duty to assist in applications to reopen previously 
and finally denied claims but were made effective as of the 
date of publication (August 29, 2001) and apply only to 
applications to reopen a previously denied claim filed on or 
after August 29, 2001.  These regulations are applicable in 
this case as the appellant's claim to reopen was filed after 
August 29, 2001.  Therefore, the Board will apply the current 
version of the regulation.

In 1995, the appellant's husband initiated a compensation 
claim.  He submitted a January 1994 certification from the 
Assistant Adjutant General with the General Headquarters, 
Armed Forces of the Philippines.  The document shows that the 
appellant's husband was with USAFFE and that he was paid in 
arrears for service as a private from December 20, 1941 to 
December 29 1941 and as no casualty status from December 30, 
1941 to October 14, 1945.

The appellant's husband died in January 1996.  His son 
applied for burial benefits, and the RO requested 
verification of service from the U.S. Army Personnel Reserve 
Personnel Center (ARPERCEN) in February 1996.  ARPERCEN 
responded that the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.  

The appellant initiated a claim for death benefits in April 
1998.  Regarding documentation of her husband's service, she 
provided certifications dated in January 1995 and February 
1999 from the General Headquarters, Armed Forces of the 
Philippines showing the same payment in arrears for service 
from December 1941 to October 1945.  The RO denied the claim 
in February 1999, and the appellant was informed of her 
appellate rights.  

In December 1998, the RO received another claim for benefits, 
signed and dated in April 1998.  The RO denied the claim in 
February 1999.  The appellant filed copies of documents and 
evidence in support of her death benefits claim.  In an 
October 13, 1999 letter, the RO informed the appellant of the 
need to verify her husband's service and explained the 
timeline for filing an appeal of the February 1999 decision.  

In February 2000, a copy of a reservist's manual for the 
Philippine Army was submitted.  By letter of March 2000, the 
RO responded that the appellant's husband did not have valid 
military service in the Armed Forces of the United States.  

The appellant submitted a notice of disagreement with the 
October 13, 1999, which the RO received on October 23, 1999.  
An October 2000 letter informed her that the notice of 
disagreement was untimely.  The appellant appealed that 
decision to the Board.  In a May 2001 decision, the Board 
found that the appellant had not filed a timely notice of 
disagreement with the February 1999 RO decision.  Therefore, 
the decision became final.  

In June 2001, February 2002, April 2002, and October 2002, 
the appellant attempted to reopen her claim.  The RO 
responded by informing the appellant that new and material 
evidence was needed to reopen the claim and explained the 
requirements for reopening the claim.  During this period, 
the RO received certifications dated in July 1995 and 
February 2001 from the General Headquarters, Armed Forces of 
the Philippines showing the payment in arrears for service 
from December 1941 to October 1945.  

Here, the evidence submitted is not new and material.  The 
evidence does not include service department findings that 
would verify qualifying service that would be binding on VA 
for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  
Regarding the other information submitted, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) has held that, "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).  Overall, the evidence submitted does 
not show that the appellant's husband had the qualifying 
service, which was the basis for the prior denials of the 
appellant's claim.  Therefore, the claim is not reopened.


ORDER

The appeal is denied.




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


